Title: Robert S. Garnett to Thomas Jefferson, 20 March 1819
From: Garnett, Robert Selden,Escopiniche, Marcus,Bonfils, Sauveur François,Speed, Dr.
To: Jefferson, Thomas


          
            Dr sir,
            Loyds, Essex County March 20, 1819 
          
          Presuming that the Trustees of the University are desirous of employing a person well qualified to teach the languages; I take the liberty to forward you some certificates & letters, recommending, as highly competent for that office, a Mr Escopiniche, who is anxious to get employment in some seminary which  can afford a liberal encouragement. I am not authorised to state the terms upon which Mr Escopiniche is  willing to engage; and, indeed, as I imagine that so much of the salary as is intended to be permanent, will be determinately settled by the trustees, it would be unnescessary. Should the testimonials in favor of this gentleman, be deemed sufficient, by the trustees, to justify them in engaging with him; a letter may be directed to him immediately at Litchfield, or through me, at Loyds, Essex County. Two other gentleman have been also recommended to me very highly as accomplished linguists:—One of them, a Dr Speed, a relation of W. H. Sampson Esqr: of New York is stated by him to be a man of eminent classical attainments;—the other, Mr Bonfils, an Italian, is not only well acquainted with the dead languages, but with the Italian Spanish & French. The two latter gentleman are willing to engage either as private tutors, or in a public Seminary. It would perhaps be well to mention, that Mr Bonfils is well qualified to give instruction in the various branches of the military art, having served as an officer in the Army of Murat. Should any of these gentleman be wanted for the University, or should any of your friends, have occasion for them as tutors, in their families, I shall be very glad to convey any propositions to them, for that purpose, as well on their own account, as because I shall be happy to be in any degree instrumental in promoting the success of an institution, on the prosperity of which the glory and the happiness of the state so materially depend
          
            Accept Sir, the assurances of the
            esteem & respect with which I remain your obdt: Servt:
             Robert S Garnett
          
        